FOLEY, J.
Petitioner appeals from an order of the Public Welfare Division requiring him, pursuant to the provisions of QRS ch 416, to pay $240 as reimbursement for welfare benefits paid to petitioner’s father during 1970.
Petitioner does not dispute the fact that assistance in the amount of $993 was paid to his father, nor does he contend that the Public Welfare Division erred in computing his resources or in applying the statutory schedule contained in OBS 416.061. The sole issue on appeal is whether petitioner is entitled to claim three dependents for purposes of determining his liability, or whether he is entitled to claim only two dependents, as the Division decided.
At the hearing petitioner contended that even though he had claimed only two dependents on his 1970 tax return and on an information form (Division Form 653-A) which he submitted to the Division, he was, in fact, entitled to claim three dependents since he had a daughter from a previous marriage to whose support he contributed $40 per month.
OBS 416.010 (1) (b) provides that in order for a person to be a “dependent” within the meaning of the Belatives’ Besponsibility Law, that person must receive his “chief support” from the relative seeking to claim him as a dependent. Whether petitioner’s payment of $40 per month provided the “chief support” *685for Ms daughter was a question of fact to be resolved by the hearing officer, and we will not set aside Ms resolution of that factual issue if it is supported by substantial evidence. ORS 183.480 (7) (d); Drugg v. Juras, 11 Or App 90, 501 P2d 1313 (1972).
The record shows that petitioner claimed oMy two dependents on his 1970 income tax return and on the information form submitted to the Division. ORS 416.010 (2) provides in part that an income tax return constitutes prima facie evidence of the number of dependents of the person or persons making it. To refute this prima facie evidence, petitioner presented Ms oral testimony that he provided $40 per month in support of Ms daughter. The hearing officer believed that petitioner did in fact contribute that amount, but concluded that that amount did not constitute the child’s “cMef support.” The evidence adduced at the hearing supports the hearing officer’s finding. Thus we conclude that the Division’s order is correct and we affirm.
Affirmed. Pursuant to ORS 416.145, it is ordered that $240 is due.